Citation Nr: 0711046	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  06-34 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of service connection for equilibrium disturbance, has 
been received.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by which the RO denied the 
veteran's claim.  

The RO previously denied service connection for equilibrium 
disturbance by August 1976 rating decision that became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).  A previously decided claim may not be reopened in 
the absence of new and material evidence.  Barnett v. Brown, 
8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
The Board, therefore, is bound to decide the threshold issue 
of whether the evidence is new and material before addressing 
the merits of a claim.  Id. 

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in December 2006.  See 38 C.F.R. 
§ 20.704(e) (2006).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.


FINDINGS OF FACT

1.  By August 1976 rating decision, the RO denied service 
connection for equilibrium disturbance.

2.  The evidence received since the August 1976 rating 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim of entitlement to service connection for 
equilibrium disturbance.


CONCLUSIONS OF LAW

1.  The August 1976 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence to reopen the claim of service 
connection for equilibrium disturbance has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

Further, VA must advise the veteran of what constitutes new 
and material evidence to reopen a service connection claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, in October 2005, January 2006, and March 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claim and informed him to submit any relevant 
evidence in his possession.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  Via the March 2006 letter, the 
RO advised the veteran of disability ratings and effective 
dates as mandated by the Court in Dingess/Hartman.  The RO 
also apprised the veteran of what would constitute new and 
material evidence to reopen his claim.  Kent, supra.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA generally has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  However, 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  Because the 
claim is denied, the Board need not analyze whether the duty 
to assist under VCAA has been met.



Discussion

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence establishes 
that the disease was incurred in service.  Id.

In an August 1976 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
equilibrium disturbance on the basis that it was not shown on 
the recent July 1976 VA medical examination.  The veteran was 
provided notice of the decision and of his appellate rights 
dated in September 1976.  He did not file a notice of 
disagreement, timely or otherwise.  Therefore, the August 
1976 rating decision became final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the August 1976 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1976 rating 
decision consisted of the service medical records that 
reflected complaints of dizziness in service and a July 1976 
VA medical examination report indicating a diagnosis of a 
history of disturbance of equilibrium.  The RO denied the 
veteran's claim of service connection for equilibrium 
disturbance, as there was no sign of a current disability.  

Evidence received subsequent to the August 1976 rating 
decision consists of statements of the veteran arguing that 
dizziness persisted since service; an August 2001 private 
medical report showing a diagnosis of probable labyrinthisis; 
a November 2005 VA ear examination report reflecting a 
diagnosis of disequilibrium but a lack of certainty on the 
part of the physician that the condition was vestibular in 
origin without further tests or a neurologic examination; and 
May 2006 VA neurologic examination report containing a 
diagnosis of disequilibrium with a medical opinion that it 
was "less likely than not" that the veteran's 
disequilibrium disturbance was due to service.  The May 2006 
examiner opined that it was possible that the veteran's 
disequilibrium was due to the veteran's anxiety disorder for 
which he had been taking laprazolam for over a decade.  
Further, the examiner indicated that it was possible that the 
veteran had chronic recurrent labyrinthitis, but on physical 
examination there was no pathological diagnosis.

The Board has reviewed the evidence since the August 1976 
rating decision and has determined that it is new, as it was 
not of record in August 1976.  However, the aforementioned 
evidence is not "material" because it is not probative of the 
issue at hand, which is whether the appellant's 
disequilibrium is due to service.  In this regard, the Board 
notes that neither the November 2005 nor the May 2006 VA 
examiners indicate that the veteran's disequilibrium was due 
to service.  The former did not provide an opinion regarding 
etiology and the latter indicated that his equilibrium 
disturbance was not related to service.  Medical opinions 
that are uncertain or speculative do not constitute competent 
medical evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim)  Without a 
competent medical opinion offering a positive nexus between 
the veteran's disequilibrium and service, service connection 
cannot be granted and absent such an opinion, the veteran's 
claim would not likely succeed on the merits if the case were 
reopened.  38 C.F.R. § 3.303.  Thus, the Board finds that the 
evidence received after August 1976 does not relate to 
unestablished facts necessary to substantiate the veteran's 
claim of service connection for equilibrium disturbance and 
does not present the reasonable possibility of substantiating 
his claim. 38 C.F.R. § 3.156(a).  Accordingly, the veteran's 
claim of service connection for equilibrium disturbance is 
not reopened.


	(CONTINUED ON NEXT PAGE)


ORDER

No new and material evidence having been received, the claim 
of service connection for equilibrium disturbance is not 
reopened and remains denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


